90 N.Y.2d 961 (1997)
687 N.E.2d 1329
665 N.Y.S.2d 46
The People of the State of New York, Respondent,
v.
Santos Cruz, Appellant.
Court of Appeals of the State of New York.
Argued September 17, 1997
Decided October 16, 1997.
Andrea G. Hirsch, New York City, for appellant.
Robert T. Johnson, District Attorney of Bronx County, Bronx (Robert L. Moore and Peter D. Coddington of counsel), for respondent.
Chief Judge KAYE and Judges TITONE, BELLACOSA, SMITH, LEVINE, CIPARICK and WESLEY concur.
*962MEMORANDUM.
The order of the Appellate Division should be affirmed.
That Court specifically affirmed the hearing court's finding that defendant's statements were not the product of custodial interrogation. The court's ruling constitutes a determination on a mixed question of law and fact and, inasmuch as there is support in the record for the determination, it is beyond further review by this Court. Thus, the statements made by defendant in response to the questions of a police officer on the street were admissible despite the lack of prior Miranda warnings.
Order affirmed in a memorandum.